Citation Nr: 0209061	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-38 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a left 
eye injury, to include post-operative residuals of left eye 
cataract.

(The issue of entitlement to service connection for glaucoma 
will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to April 
1974.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in St. Petersburg, Florida, 
which denied entitlement to the requested benefits.  In 
February 1997, the Board remanded this appeal for additional 
development.  In May 1997, the Board again remanded this 
appeal so that the additional development could be completed 
in compliance with Stegall v. West, 11 Vet. App. 268 (1998).  
The appeal is again before the Board and the additional 
development requested vis-à-vis the veteran's service 
connection claim for residuals of a left eye injury is now 
complete.

In regards to the veteran's service connection claim for 
glaucoma, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran was hospitalized for two weeks after falling 
and hitting his left eye while in service.

3.  The veteran's current post-operative residuals of 
cataract of the left eye are medically linked to the in-
service trauma to his left eye. 
CONCLUSION OF LAW

Residuals of a left eye injury, to include post-operative 
residuals of left eye cataract, were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete his service 
connection claim for residuals of a left eye injury.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was specifically notified of the 
VCAA and what he needed to do to help the RO to obtain 
evidence for his service connection claim by letter in July 
2002.  He was also notified of the pertinent laws and 
regulations regarding the principles of service connection in 
the May 1995 Statement of the Case (SOC).  The veteran was 
informed by letter in May 1995 that while VA had requested 
medical evidence from a private physician to further the 
veteran's claim, that ultimate responsibility for submission 
of evidence rested with the veteran.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed for his claim. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his service connection 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The RO has sought, obtained, and 
associated with his claims file the veteran's service medical 
records, VA examination worksheets, and a December 1993 
letter from a private physician with treatment records from 
1994.  The RO requested medical evidence from a private 
physician, from whom the veteran indicated he had received 
treatment, by letter in January 1995, May 1995, and June 
1995.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  There is more than sufficient evidence of 
record to decide this claim properly and fairly.  Therefore, 
it is not prejudicial to the veteran to proceed to adjudicate 
the claim on the current record.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 56-57 (1990), Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Service Connection for Residuals of a Left Eye Injury

The veteran contends, in essence, that residuals of a left 
eye injury, to include post-operative residuals of cataract, 
are the result of a fall while he was in service.  The 
determination of the merits of his claim must be made as to 
whether the evidence supports his claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against his claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §38 U.S.C.A. 
§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001). 

The veteran's October 1953 Report of Medical Examination for 
enlistment reflects that upon clinical evaluation, the 
veteran eyes, in general, were normal as well as his 
ophthalmoscopic, equality and reaction of his pupils, and 
ocular motility being evaluated as normal.  An October 1954 
service medical record reveals that the veteran received a 
head injury followed by the loss of consciousness.  The 
service medical record also reflects that he had a large 
right frontal linear fracture, with no artery or nerve 
involvement.

The June 1968 Report of Medical Examination for re-enlistment 
reflects that intraocular pressure (IOP) was in excess of 
standards.  A June 1969 Consultation report contains an 
impression that while IOP was normal that day, that a chance 
of glaucoma could not be eliminated.  A July 1968 
Consultation record reflects that while further studies would 
be done in the future, normal tension of the veteran's eyes 
was found on the day of the examination and he was qualified 
for re-enlistment.

The veteran's service medical records reflect that from 
August 17, 1969, to September 1, 1969, the veteran was 
hospitalized as he had fallen and hit his left eye.  A 
September 1969 clinical record reflects diagnoses of left eye 
hyphema and left eye retinal hemorrhage.  A September 1969 
consultation report reflects the pupil of the left eye was 
fixed and dilated and contained impressions of status post 
hyphema of the left eye, a mild vitreous hemorrhage of the 
left eye, retina hemorrhage of the left eye, and mild 
reactive iritis of the left eye.

The March 1974 Report of Medical Examination reflects the 
veteran's distance visual acuity was corrected with lenses 
and that his intraocular tension was normal.  The March 1974 
examination report also reflects that his eyes were 
clinically evaluated as normal.

A letter dated in December 1993 from a private physician 
reflects that the veteran indicated he had been followed for 
glaucoma in both eyes for the past 10 to 15 years and that 
examination revealed early cataract formation in the right 
eye which was insignificant.  The December 1993 letter also 
reveals that his left eye had a dilated fixed pupil, which 
was unreactive, and that there was evidence of a traumatic 
cataract.  The private physician also states in the letter 
that there was also an area inferotemporally in the retina of 
pigment migration, "probably related to his previous ocular 
trauma."  The December 1993 letter also indicates that the 
veteran had advanced chronic open angle glaucoma, worse in 
the left eye than the right, that there was evidence of 
traumatic cataract in his left eye, and that he had already 
had laser treatment in the left eye.

A May 1996 VA Visual Exam Worksheet reflects that the veteran 
had laser treatment of the left eye and a history of cataract 
extraction from the left eye approximately six months 
previously.  The May 1996 worksheet also contains diagnoses 
of bilateral glaucoma, pseudophakia of the left eye, and no 
background diabetic retinopathy.

A March 1997 VA Visual Exam Worksheet reflects advanced 
primary open angel glaucoma, greater in the left eye than the 
right eye, status post trauma of the left eye, and diabetes 
mellitus without retinopathy.

A June 2000 Eye Examination Worksheet reflects diagnoses of 
advanced open angle glaucoma of both the right and left eye, 
a history of trauma to the left eye, and left eye cataract.  
The June 2000 worksheet reflects that the examiner indicated 
that is was doubtful that glaucoma was related to the 
veteran's left eye injury as glaucoma was present bilaterally 
and the injury had been to the left eye only, and that while 
the relationship between the veteran's left eye cataract and 
trauma is unknown, it was possible.

As reflected above, the veteran fell and injured his left eye 
in 1969 while in service and he currently has post-operative 
residuals of cataract of the left eye.  A private physician 
stated in his December 1993 letter there was evidence of 
traumatic cataract in the veteran's left eye while a VA 
examiner opined that it is possible that the veteran's left 
eye cataract was due to his left eye trauma.  Therefore, the 
Board finds, with resolution of all reasonable doubt in the 
veteran's favor, service connection is warranted for 
residuals of a left eye injury, to include post-operative 
residuals of cataract.  See 38 C.F.R. §§ 3.102, 3.303(d) 
(2001).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of a left eye injury, to 
include post-operative residuals of left eye cataract, is 
granted.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

